


Exhibit 10.2

 

[g137071kgi001.jpg]

 

June 6, 2013

 

Robert Forrester

c/o Verastem, Inc.

215 First Street, Suite 440

Cambridge, Massachusetts 02142

 

Dear Robert:

 

It is my pleasure to confirm certain terms of your appointment as a member of
the Board of Directors (the “Board”) of Verastem, Inc. (the “Company”).

 

If you are no longer serving as the Company’s Chief Executive Officer, you
hereby agree to resign as a member of the Board upon the Board’s request for
your resignation.

 

This letter may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by you and an expressly authorized
representative of the Board.  This letter may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.  This is a Massachusetts contract and
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts, without regard to the conflict-of-laws principles thereof.

 

If this letter correctly sets forth the terms under which you will serve as a
member of the Board, please sign the enclosed duplicate of this letter in the
space provided below and return it to me.

 

 

Sincerely,

 

 

 

 

 

By:

/s/ Henri A. Termeer

 

 

Henri A. Termeer

 

 

Lead Director, Board of Directors

 

 

Agreed and Accepted:

 

 

 

 

 

/s/Robert Forrester

 

June 6, 2013

Robert Forrester

 

Date

 

--------------------------------------------------------------------------------
